DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument in the Remarks, Swenson in Figs.4, 5, [26], [61]-[62], teaches an origin server 108 provides a source file to video optimizer, in which a transcoding engine modifies the source file to a first modified file and the transcoder is the converter because it is well known that a transcoder or encoder is a conversion process see https://en.wikipedia.org/wiki/Transcoding, and the source file is in MP4 format that indicates video/audio being the content of the source file and referred as video file or video. Swenson further in [36], [39], [42] discloses an adaptive bit rate engine 310 uses a encoding/coding profiles that is carried/included in downloaded file, wherein the coding/encoding profile also called user profile and comprises information of file size, etc. Since the download file has been transcoded, the download file is the claimed first modified file. The adaptive bit rate engine 310 regulates bitranges available to a client, the adaptive bit rate engine limits bit rates to certain bit rate ranges during the downloading of the file according to the profile, here the bit rate range or bitrange is bandwidth range since digital bandwidth may also refer to: multimedia bit rate or average bitrate after multimedia data, such as video, compression (source coding), see  https://en.wikipedia.org/wiki/Bandwidth_(computing). In addition to a first converting into a first modified file, Swenson in [43]-[44], [63], discloses when a current transcoding operation suspended, a new transcoding is initiated, a new download is executed for the current video file, in which the new transcoding is the converting to a second modified file as claimed, and a new profile is used for the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120265847 A1  Swenson; Erik R. et al. (hereafter Swenson).
Regarding claim 1, Swenson discloses A method comprising (i.e.Fig.1): converting, by a computing device (i.e.Fig.2), a file comprising content into a first modified file that includes the content of the file (i.e.Figs.4, 5, [26], [61]-[62], wherein an origin server 108 provides a source file to video optimizer, in which a transcoding engine modifies the source file to a first modified file and the transcoder is the converter), wherein the first modified file has a first file size and is associated with a first bandwidth range (i.e. [36], [39], [42] discloses an adaptive bit rate engine 310 uses a encoding/coding profiles that is carried/included in downloaded file, wherein the coding/encoding profile also called user profile and comprises information of file size, etc. Since the download file has been transcoded, the download file is the claimed first modified file. The 
Regarding claims 4, 12, Swenson discloses The method of claim 1, wherein the providing one of the first modified file or the second modified file to the user device comprising at least one of: based on the bandwidth available to the user device satisfying a threshold, providing the first modified file to the user device; or based on the bandwidth available to the user device not satisfying the threshold, providing the second modified file to the user device (i.e.[42]).
Regarding claims 7, 15, Swenson discloses The method of claim 1, wherein the providing one of the first modified file or the second modified file is further based on a display capability of the user device (i.e.[23]).

Regarding claim 9, see the rejection for claim 1. Swenson further discloses one or more processors; and memory storing instructions that, when executed by the one or more processors (i.e.Fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 10, 11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, and further in view of US 20060120312 A1 Yamauchi; Hitoshi et al. (hereafter Yamauchi).
Regarding claims 2, 10, Yamauchi teaches The method of claim 1, further comprising: based on determining a change in a measured data transfer speed of the user device, associating the first modified file with a third bandwidth range; and providing, by the computing device and based on the third bandwidth range, the first modified file to the user device (i.e.[16], [21]-[22], wherein the spare, range is the third range).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Swenson to include the teaching of Yamauchi, in order to improve the efficiency of optimizing the link speed, as identified by Yamauchi (i.e.[08]).
Regarding claims 3, 11, Yamauchi teaches The method of claim 1, wherein the first modified file has a first image quality, and wherein the second modified file has a second image quality that is different from the first image quality (i.e.[06]).
Regarding claim 17, Swenson discloses A method comprising (i.e.Fig.1): converting, by a computing device, a file comprising content into a modified file that includes the content of the file (i.e.Fig.4, 5, [61]-[62], wherein the original server provides a source file to video optimizer, in which the transcoding engine modifies the file and the transcoder is the converter), the modified file is associated with a first bandwidth range; and providing, by the computing device and based on the second bandwidth range, the modified file for download by the user device (i.e.[21], [43], wherein the second modified file is sent to client device).
Swenson fails to disclose based on determining a change in a measured data transfer speed of a user device, associating the modified file with a second bandwidth range. 

Regarding claims 18, Swenson discloses The method of claim 17, wherein the modified file is a first modified file having a first file size, and wherein the method further comprises: converting, by the computing device, the file into a second modified file that includes the content of the file, wherein the second modified file has a second file size different from the first file size and is associated with a third bandwidth range different from the first bandwidth range (i.e.Fig.4, 5, [61]-[62]); and providing, by the computing device and based on a bandwidth available to the user device, one of the first modified file or the second modified file to the user device(i.e.[21], [43])
Regarding claim 19, Yamauchi teaches The method of claim 17, wherein the associating the modified file with the second bandwidth range comprises, based on determining that the measured data transfer speed of the user device has decreased, associating the modified file with the second bandwidth range that has one of a lower maximum bandwidth or a lower minimum bandwidth (i.e.Fig.3).
Regarding claim 20, Yamauchi teaches The method of claim 17, wherein the associating the modified file with the second bandwidth range comprises, based on determining that the measured data transfer speed of the user device has increased, associating the modified file with the second bandwidth range that has one of a higher maximum bandwidth or a higher minimum bandwidth (i.e.Fig.3).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, in view of Yamauchi, and further in view of US 20030174700 A1 Ofek, Yoram et al. (hereafter Ofek).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Swenson, Yamauchi and Ofek before him/her, to modify the method disclosed by Swenson to include the teaching in the same field of endeavor of Yamauchi and Ofek, in order to improve the efficiency of optimizing the link speed, as identified by Yamauchi (i.e.[08]), and to control the level of packet traffic in predefined time intervals and secure the flow of data, as identified by Ofek (i.e.[19]).
Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, and further in view of US 20140029615 A1 Baldwin; Christopher et al. (hereafter Baldwin).
Regarding claims 6, 14, Baldwin teaches The method of claim 1, further comprising: generating, by the computing device, a mapping of a plurality of file classes to a plurality of bandwidth ranges, wherein the plurality of bandwidth ranges comprise the first bandwidth range and the second bandwidth range (i.e.[40]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Swenson to include the teaching of Baldwin, in order to provide network-based content filtering utilizing user-specified parameters as disclosed herein enables a user to reduce data consumption and/or better manage data usage, while allowing a service provider to maintain neutrality as to the data content being routed within its network, as identified by Baldwin (i.e.[24]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, and further in view of Ofek.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Swenson to include the teaching of Ofek, in order to control the level of packet traffic in predefined time intervals and secure the flow of data, as identified by Ofek (i.e.[19]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487